61-ILG-PK Document 222 Filed 03/26/21 Page 1 of 2 PagelD #: 4128

Meltzer | Metrzer Livre GOLDSTEIN & BREITSTONE, LLP
190 Willis Avenue, Mineola, NY 11501 * T. 516.747.0300

Lipp e www.meltzerlippe.com

  

 

 

March 26, 2021
Via ECF

Magistrate Judge Peggy Kuo
United States District Court
Eastern District of New York
225 Cadman Plaza East
Brooklyn, New York 11201

Re: United States of America v. Moshe Lax, et al.
Case No. 18-cv-4061 (E.D.N.Y.)
Dear Judge Kuo:

This is to set forth a status update relating to your Honor’s Order issued as to the Rule
30(b6)(6) deposition subpoena served upon the undersigned non-party law firm Meltzer, Lippe,
Goldstein & Breitstone, LLP (“MLGB”) in the above-referenced matter. As per your Honor’s
request, Joseph Katz was contacted by the undersigned and asked if he would appear for a
deposition as requested by Plaintiff. Mr. Katz, as Plaintiff was advised, stated he would not
voluntarily appear for a deposition but stated in closing that he might agree to appear for a
deposition if it meant that MLGB did not have to waste any more unpaid time in this matter in
discovery such as the deposition subpoena served by Plaintiff. We made clear to Plaintiff’s counsel
that we do not know whether Mr. Katz was serious about this statement and offered to find out if
he was if Plaintiff (and any other party) were agreeable to irrevocably waiving any further
discovery of MLGB to save MLGB from having to waste even more unpaid time on this matter.
Plaintiff did not accept this suggestion when it was discussed between the undersigned and
Plaintiff's counsel on March 24, 2021 insisting, inexplicably, that the decision as to whether
Plaintiff would be willing to do so was in the control of this firm. Although questioned by the
undersigned, Plaintiff had no explanation for how that could be. Based on a conversation had,
MLGB believes that counsel for Zlaty Schwartz would agree to this suggestion if it could be
worked out with Mr. Katz.

The Court should also know that MLGB had requested prior to our March 24" conversation
that Plaintiffs counsel identify the documents and an outline of the deposition topics about which
Plaintiff intended to question MLGB (in an effort to narrow the scope of the deposition as your
Honor suggested). Plaintiff recently provided a 10 page, single-spaced outline of deposition topics
to the undersigned but no designation of documents. Plaintiff's topic outline was reviewed by the
only estate planning attorney still employed by MLGB who had any role in the planning at issue
that was done between 14 and 18 years ago. That attorney, as Plaintiff was advised, does not know
or does not recall answers to any of the topics listed in that 10 page outline. As previously advised,
MLGB simply has no one still employed by it with personal knowledge to answer Plaintiff’s estate
planning questions.

4845-7171-6066, v. 1
Case 1:18-cv-04061-ILG-PK Document 222 Filed 03/26/21 Page 2 of 2 PagelD #: 4129
MELTZER LIPPE GOLDSTEIN & BREITSTONE, LLP

More problematic is that Plaintiff's outline evidences its intent to question MLGB about
topics that are irrefutably privileged. For but one example only, Plaintiff identified that it
intended to question MLGB as to “What advice did ML [i.e. the undersigned non-party law firm]
provide [the defendants] regarding . . .”. See the true copy of the 10 page, single-spaced topic
outline provided by Plaintiff annexed hereto as Exhibit “A” at page 3, item III(B)(4). This was not
the only item noting Plaintiffs intention to question MLGB about legal advice it had given. The
Court should note that at least one of MLGB’s former clients, Moshe Lax, has advised Plaintiff
that he is asserting his attorney-client privilege as to anything the law deems privileged. See Exhibit
“B” annexed hereto. MLGB has been advised by her counsel that Defendant Zlaty Schwartz will
likewise assert privilege objections if the deposition proceeds.

Since, as your Honor was previously advised, MLGB already incurred approximately
$41,000 in unpaid fees reviewing and producing documents and two separate privilege logs to
Plaintiff pursuant to its document subpoena, and any Rule 30(b)(6) witness will have to review
those records to see if any of those documents refresh their memory in order to be able answer any
of the topics outlined in Plaintiff's 10 page, single-spaced topic outline (Exhibit “A”) costing
MLGB, it was undisputed by Plaintiff, another $41,000 or more in unpaid fees which is not going
to result in a witness being able to testify upon personal knowledge, MLGB filed a Rule 72 motion
requesting that the Honorable Judge Leo Glasser set aside the Order. See Docket “221”. Put simply,
it is MLGB’s position that, having previously lost approximately $41,000 in unpaid fees
complying with Plaintiff's discovery requests, it is an unreasonable burden to direct it to lose
another $41,000 or so in unpaid fees to produce a witness who will not have personal knowledge
for a Rule 30(b)(6) deposition at which privilege issues will pervade the entire deposition.

 

cc: Kari M. Larson, Esq.
James Mahon, Esq.
Moshe Lax
(via email)

4845-7171-6066, v. 1
